FILED
                             NOT FOR PUBLICATION                            MAR 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRI BOON,                                      No. 10-35812

               Plaintiff - Appellant,            D.C. No. 6:09-cv-01353-AA

  v.
                                                 MEMORANDUM *
UNION PACIFIC RAILROAD
COMPANY, a foreign corporation,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jerri Boon appeals from the district court’s order denying her motion for

relief from judgment under Fed. R. Civ. P. 60(b)(1) in her employment action. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lemoge v. United States, 587 F.3d 1188, 1191-92 (9th Cir. 2009). We affirm.

      Construing the dismissal as without prejudice, the district court did not

abuse its discretion by denying Boon’s Rule 60(b)(1) motion because Boon failed

to establish mistake, inadvertence, surprise, or excusable neglect. See Allmerica

Fin. Life Ins. & Annuity Co. v. Llewellyn, 139 F.3d 664, 666 (9th Cir. 1998)

(“[N]either ignorance nor carelessness on the part of the litigant or his attorney

provide grounds for relief under rule 60(b)(1).” (citation and internal quotation

marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Boon’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      10-35812